Title: John F. Newman to James Madison, 16 August 1833
From: Newman, John F.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Woodland nigh Randolph Tipton Cty. Ten.
                                
                                August 16th 1833
                            
                        
                        At the request of my wife I assume the painful duty of announcing to you the death of her Father (Dr Robt.
                            H Rose) he departed his life on the morning of the thirteenth Inst. of Cholera after an illness of eight and forty
                            hours. We have supposed the disease was contracted in his late visit to St. Louis and Illinois from whence he had just
                            returned.
                        Should your afflicting disease, of which we see occasional notice in Public Prints, permit, we should be
                            truly gratified to hear from you. The family join in begging to be affectionately presented to yourself & Mrs.
                            Madison Respectfully Your Obed Servt.
                        
                            
                                John F Newman
                            
                        
                    